COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                         FORT WORTH

                        NO. 02-12-00231-CV


JAMES C. THOMASON AND                         APPELLANTS
DOROTHY L. LUPTON

                                V.

ROBERT W. ALLEN AND WIFE                       APPELLEES
BARBARA J. ALLEN; JAMES E.
BADGETT AND DARRYL G. POU;
LARRY BRADSHAW AND WIFE
SHARON BRADSHAW; TYLER J.
CHILD AND WIFE BETTINA CHILD;
TOM E. COLE AND WIFE TINA
COLE; HANNA L. ERICKSON;
GARY W. ELLIOTT AND WIFE
LAVADA ELLIOTT; BRYAN G.
FEILLE AND WIFE LAURIE P.
FEILLE; BRUCE FOWLER AND
WIFE ANNETTE FOWLER;
DONALD M. GUMMELT AND WIFE
CONSTANCE GUMMELT; FRED
HAFFNER AND WIFE LINDA
HAFFNER; MICHAEL R. HALE AND
WIFE LORI HALE; RAY HALL, JR.
AND WIFE KIMBERLY HALL;
DONALD MAHANAY AND WIFE
CHRISTY MAHANAY; HAROLD N.
MONTRAY, JR. AND WIFE NANCY
MONTRAY; MICHAEL R. NOAH AND
WIFE PEGGY NOAH; VINCENT C.
SANCHEZ AND WIFE GLORIA M.
SANCHEZ; LARRY J. SHARP AND
WIFE JACQUELINE SHARP;
HAROLD THOMAS AND WIFE
YOLANDA THOMAS; AND
STEVEN G. WELTHA AND WIFE
CATHERINE A. WELTHA


                                     ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      The trial court granted a summary judgment in cause number CV11-0428

on May 9, 2012, in favor of Appellees James E. Badgett, Darryl G. Pou, Larry

Bradshaw and wife Sharon Bradshaw, Tyler J. Child and wife Bettina Child,

Gary W. Elliott and wife Lavada Elliott, Bryan G. Feille and wife Laurie P. Feille,

Bruce Fowler and wife Annette Fowler, Donald M. Gummelt and wife Constance

Gummelt, Fred Haffner and wife Linda Haffner, Michael R. Hale and wife Lori

Hale, Ray Hall, Jr. and wife Kimberly Hall, Donald Mahanay and wife Christy

Mahanay, Michael R. Noah and wife Peggy Noah, Vincent C. Sanchez and wife

Gloria M. Sanchez, and Larry J. Sharp and wife Jacqueline Sharp. The summary

judgment did not dispose of the following pro se Appellees: Robert W. Allen and

wife Barbara J. Allen, Tom E. Cole and wife Tina Cole, Hanna L. Erickson,



      1
       See Tex. R. App. P. 47.4.


                                         2
Harold N. Montray, Jr. and wife Nancy Montray, Harold Thomas and wife

Yolanda Thomas, and Steven G. Weltha and wife Catherine A. Weltha.

      On June 7, 2012, Appellants James C. Thomason and Dorothy L. Lupton

filed a notice of appeal from the order granting the summary judgment. Shortly

thereafter, on June 15, 2012, the trial court signed an amended order severing all

claims and causes of action between Appellants and the Appellees who were

awarded summary judgment and assigned the case a new cause number, CV12-

0790. Appellants have filed a separate notice of appeal in that cause challenging

the order granting summary judgment, and that appeal (02-12-00303-CV)

remains pending.

      However, Appellants’ appeal from the interlocutory order granting

summary judgment in cause number CV11-0428 must be dismissed because the

summary judgment did not dispose of the pro se Appellees.2 See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (reasoning that a judgment or

order is final for purposes of appeal if it disposes of all pending parties and

claims before the court).     Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                      PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: August 9, 2012

      2
        We notified Appellants that the appeal may be dismissed due to this
jurisdictional defect, but they did not file a response.


                                         3